DETAILED ACTION
Claim Objections
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9, 11-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johansen et al (US 5,549,659, hereinafter “Johansen” as evidenced by Smith et al US 4,096,856, incorporated by reference) in view of Hullings et al (US 6,065,154, hereinafter “Hullings”)
Regarding claim 1, Johansen discloses a defibrillator and monitoring system including a processor (col 4, ln 49-53) configured to be in communication with at least one sensor module (col 3, ln 54-col 4, ln 3; col 4, ln 32-48), the processor further configured to: request a signal from the at least one sensor module by transmitting a polling signal (figure 6, element 116; col 5, ln 10-15; 19-23); after a predetermined time interval has transpired, determine if the signal has been received from the at least one sensor module (figure 6, elements 118 and 132; col 5, ln 10-29); when a signal has not been received from the at least one sensor module during the predetermined time interval, continue to poll the at least one sensor module until a first-time interval has transpired without a signal being received from the at least one sensor module or the requested signal has been received (figure 6, element 132, 100, 114; col 5, ln 10-33).  Johansen discloses that the defibrillator and monitoring system includes features coupled to a patient (col 3, ln 20-28), a processor coupled to the paddles and other components of the system (col 4, ln 15-30) , a discharge circuit configured to discharge a stored electrical charge through a body of the patient, the discharge circuit in communication with the processor (as evidenced by Smith et al US 4,096,856 col 11, ln 13-65, incorporated by reference in the Johansen reference in col 1, ln 14-26).
Johansen discloses implementation of the system and the control scheme above in an external defibrillator (col 2, ln 48-62), but does not explicitly disclose the defibrillator is implemented in a wearable cardioverter defibrillator (WCD) system, such that the system includes a support structure that may be worn by a patient and a processor coupled to the support structure.  
Hullings is analogous art in regard to defibrillator structure. Hullings discloses a defibrillator implemented in a wearable cardioverter defibrillator (WCD) system, such that the system includes a support structure that may be worn by a patient and all defibrillator components coupled to the support structure (col 3, ln 25-col 2, ln 17; see figure 1).  Applied to the invention of Johansen, Hullings provides an alternative arrangement such that the defibrillator/monitor is coupled to the patient for continuous use as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Hullings in the invention of Johansen, since such a modification would provide the predictable results of an effective extended-use wearable defibrillator that supports the device while ensures accurate positioning of electrodes, even during typical body motion, including motion occurring when the patient is experiencing an arrhythmic episode.
Regarding claim 2, Johansen discloses the signal from the at least one sensor module transmits information regarding a shock criterion (col 4, ln 63-col 5, ln 9).
Regarding claim 3, Johansen discloses determining whether a shock criterion is met based at least in part on the signal from the at least one sensor module (col 4, ln 63-col 5, ln 9).
Regarding claim 4, Johansen discloses the signal from the at least one sensor module conveys values for physiological parameters of the patient (col 4, ln 63-col 5, ln 9).
Regarding claim 9, Johansen discloses processor is further configured to query the at least one sensor module if a shock criterion is met (col 4, ln 63-col 5, ln 9).
Regarding claim 11, Johansen discloses a defibrillator and monitoring system including a processor (col 4, ln 49-53) configured to be in communication with at least one sensor module (col 3, ln 54-col 4, ln 3; col 4, ln 32-48), the processor further configured to: request a signal from the at least one sensor module by transmitting a polling signal (figure 6, element 116; col 5, ln 10-15; 19-23); after a predetermined time interval has transpired, determine if the signal has been received from the at least one sensor module (figure 6, elements 118 and 132; col 5, ln 10-29); when a signal has not been received from the at least one sensor module during the predetermined time interval, continue to poll the at least one sensor module until a first-time interval has transpired without a signal being received from the at least one sensor module or the requested signal has been received (figure 6, element 132, 100, 114; col 5, ln 10-33).  Johansen discloses that the defibrillator and monitoring system includes features coupled to a patient (col 3, ln 20-28), including at least one sensor module in contract with the body part of the patient, wherein the at least one sensor module is configured to be in communication with the processor and the at least one sensor module is configured to detect at least one physiological parameter of the patient when the at least one sensor module is in contact with the body part of the patient (col 3, ln 13-28, col 3, ln 54-59), a defibrillator housing (shown in figure 1), a processor coupled to the paddles and other components of the system (col 4, ln 15-30) within the combined defibrillator/monitor housing (figure 1; col 4, ln 15-col 5, ln 9), a discharge circuit configured to discharge a stored electrical charge through a body of the patient, the discharge circuit in communication with the processor (as evidenced by Smith et al US 4,096,856 col 11, ln 13-65, incorporated by reference in the Johansen reference in col 1, ln 14-26).
Johansen discloses implementation of the system and the control scheme above in an external defibrillator (col 2, ln 48-62), but does not explicitly disclose the defibrillator is implemented in a wearable cardioverter defibrillator (WCD) system, such that the system includes a support structure that may be worn by a patient and a processor coupled to the support structure.  
Hullings is analogous art in regard to defibrillator structure. Hullings discloses a defibrillator implemented in a wearable cardioverter defibrillator (WCD) system, such that the system includes a support structure that may be worn by a patient and all defibrillator components coupled to the support structure (col 3, ln 25-col 2, ln 17; see figure 1).  Applied to the invention of Johansen, Hullings provides an alternative arrangement such that the defibrillator/monitor is coupled to the patient for continuous use, including a support structure worn by a patient and a defibrillator housing coupled to the support structure as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Hullings in the invention of Johansen, since such a modification would provide the predictable results of an effective extended-use wearable defibrillator that supports the device while ensures accurate positioning of electrodes, even even during typical body motion, including motion occurring when the patient is experiencing an arrhythmic episode.
Regarding claim 12, Johansen discloses the signal from the at least one sensor module provides information regarding a shock criterion (col 4, ln 63-col 5, ln 9).
Regarding claim 13, Johansen discloses the processor is further configured to: determine whether a shock criterion is met based at least in part on the signal from the at least one sensor module (col 4, ln 63-col 5, ln 9).
Regarding claim 14, Johansen discloses the signal from the at least one sensor module conveys values for physiological parameters of the patient (col 4, ln 63-col 5, ln 9).
Regarding claim 18, Johansen discloses the processor is further configured to query the at least one sensor module if a shock criterion is met (col 4, ln 63-col 5, ln 9).
Allowable Subject Matter
Claims 5-8, 10, 15-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive.
Applicant argues that the 103 rejection over Johansen (evidenced by Smith) in view of Hulings is improper.  Applicant explains that the Office has the burden of demonstrating a motivation to combine within the prior art to support a proper rejection under KSR and must identify a reason that would have prompted a person of ordinary skill in the art to combine the elements in the way the claimed new invention does.  Applicant argues that the Office has failed to substantiate its rejection of claims 1-20 and that mere conclusory argument is not sufficient to demonstrate that one skilled in the art would be motivated to combine the elements of the instant claims.  Applicant additionally argues that the claimed combination is non-obvious because of long-felt, unmet need, such as the need for WCDs compared to ICDs which have been long known in the art but require extreme cost, time, and resources.  Applicant argues that it is insufficient to combine a general defibrillator reference with a WCD reference to support a 103 rejection without an adequate evidentiary basis for such a combination.  Applicant argues that the Office has not properly supported its combination of cited references, notably that Hulings is directed to a WCD while Johansen and Smith are directed to conventional defibrillators.  Examiner respectfully disagrees.  Hulings specifically states that the known benefits of a WCD arrangement include improved extended use as well as accurate electrode positioning (col 2, ln 12-35).  Further, Johansen is directed to medical instrument technology including ECG monitoring and defibrillators, while Hulings is also directed to monitoring and defibrillator technology.  Examiner considers the references to be relevant to the same field of endeavor and therefore applicable to be combined. Additionally, with regard to Applicant’s long-felt unmet need argument, Examiner notes the cited Hulings reference was filed in 1998, only two years after the Johansen reference was granted.  Given the common time period in which both patents existed, Examiner considers that both references pertain to the same era and field of relevant defibrillator technology.  
Applicant additionally argues that Johansen teaches away from its use in a WCD due to explicitly stating that the technology is for use with the LIFEPAK 5®.  Applicant also argues that Johansen discloses that “the interface is comprised of two corresponding sets of contacts located on opposing surfaces of the medical instruments” including a defibrillator and EKG monitor.  Examiner respectfully disagrees.  Johansen is directed to medical instrument technology including ECG monitoring and defibrillators, while Hulings is also directed to monitoring and defibrillator technology.  Examiner considers the references to be relevant to the same field of endeavor and therefore applicable to be combined.  While Johansen is directed to improvements of the LIFEPAK 5®, Examiner considers the disclosure to be more generally relevant to the defibrillator arts and therefore applicable to the Hulings reference.
Applicant argues that the Office has not provided evidence of actual motivation to combine and instead relies on the predictable results of an effective extended-use wearable defibrillator that supports the device while ensuring accurate positioning of electrodes.  Applicant explains that even if this is true, there is no actual evidence to substantiate the combination of a support structure with the teachings of Johansen to result in “a processor configured to: request a signal from the at least one sensor module by transmitting a polling signal, after a predetermined time interval has transpired, determine if the signal has been received from the at least one sensor module; and when a signal has not been received from the at least one sensor module during the predetermined time interval, continue to poll the at least one sensor module until a first-time interval has transpired without a signal being received from the at least one sensor module or the requested signal has been received” as required in claim 1.  Examiner respectfully disagrees.  Hulings specifically states that the known benefits of a WCD arrangement include improved extended use as well as accurate electrode positioning (col 2, ln 12-35).  Examiner further notes that Johansen was cited to provide a processor configured to: request a signal from the at least one sensor module by transmitting a polling signal, after a predetermined time interval has transpired, determine if the signal has been received from the at least one sensor module; and when a signal has not been received from the at least one sensor module during the predetermined time interval, continue to poll the at least one sensor module until a first-time interval has transpired without a signal being received from the at least one sensor module or the requested signal has been received in col 5, ln 10-33.
Applicant also argues that Johansen teaches that the medical instrument includes an EKG and defibrillator secured together by a tongue and groove coupling and is silent as to any “sensor modules” described in the present application, where the present application includes the sensor module as motion sensors, physiological parameter sensors, etc. that are configured to be worn by the patient so as to monitor respective physiological parameters of the patient that can be different from each other, and other than an ECG of a patient.  Applicant further argues that Johansen is silent as to any component that is configured to be worn by a patient because it is not directed to a WCD.  Applicant further argues that Hulings does not remedy the deficiencies of Johansen, also silent as to a wearable sensor configured to measure a physiological parameter.  Examiner respectfully disagrees.  Examiner notes that the claims do not require the sensor modules to include motion sensors, physiological parameter sensors, etc. that are configured to be worn by the patient so as to monitor respective physiological parameters of the patient that can be different from each other, and other than an ECG of a patient, so with respect to instant claim 1, the sensor module limitation is met if the prior art includes a sensor.  Hulings describes a WCD that includes a support structure that may be worn by the patient such that all defibrillator components are coupled to the support structure as shown in figure 1 (and correspondingly detailed in col 3, ln 25-col 4, ln 17). Hulling provides for an energy delivery apparatus such that the system includes both a monitor and defibrillator disposed in a support holster and coupled to the patient.  Hulings goes on to detail that the support holsters include support garments which a chest garment with sensing electrodes (col 4, ln 18-36) as well as energy delivery electrodes for patient treatment (col 3, ln 46-17).  Hulings is directed to a WCD disclosure that includes sensor modules which provide monitored physiological data about the patient.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799